Citation Nr: 1526834	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from January 5, 1984 to January 4, 1987 and from October 21, 1987 to January 3, 1994.  His service from January 1984 to January 1987 has been characterized as honorable.  His service from October 1987 to January 1994 was terminated by General court-martial due to a bad conduct discharge, which is considered a statutory bar to certain VA benefits (to include compensation) under the provisions of 38 CFR 3 12 (c).  See Administrative Decisions dated September 1997 and January 2000.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO denied service connection for obstructive sleep apnea (OSA).  In June 2012, the Veteran filed a notice of disagreement (NOD), and, in January 2014, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  A review of the Virtual VA documents reveals additional VA treatment records which have not yet been considered by the RO.  Following the development directed by this remand, the RO should consider these additional records in readjudication of these claims.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

For reasons explained below, the claim on appeal, along with the claim for SMC-for which the Veteran had completed the first of two actions required to place this matter in appellate status-are being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.  



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran is seeking service connection for obstructive sleep apnea (OSA), which was diagnosed in October 2011.  See January 2012 VA treatment record.  The Veteran has asserted that his OSA is secondary to his service-connected disabilities, to include the medications he takes for those disabilities.  See statements from the Veteran dated May, August, and December 2011, February 2012.  See also February 2014 VA Form 9.  

In this context, the Board notes that service connection has been established for osteoarthritis affecting the right and left knees, major depressive disorder, and gastroesophageal reflux disease (GERD).  See rating decisions dated February 2010, February 2011, and August 2011.  

In March 2012, the Veteran was afforded a VA examination in March 2012 where his diagnosis of OSA was continued.  After examining the Veteran and reviewing the record, the March 2012 VA examiner opined that the Veteran's OSA is not due to, a result of, or aggravated by or a continuation of any condition noted during service, a result of his service-connected disabilities, including his bilateral knee, erectile dysfunction, lower extremity sensory deficit, GERD, major depressive disorder, or lumbar spine disability, or any medications taken for these disabilities.  

In coming to this conclusion, the VA examiner stated there is no association in the medical records that remotely offers a substantiation between the Veteran's OSA, which is noted to be severe, and all of the related conditions.  The examiner further stated that he cannot support a conclusion that sleep apnea is due to any of the conditions, as this would be speculative and there is limited data to suggest that his condition is due to any condition other than anatomical.  

However, since the March 2012 VA examination, the Veteran has submitted articles showing an association between obesity and depression and, in this regard, he has asserted that his depression caused him to be obese and, in turn, his obesity caused his OSA.  The articles submitted by the Veteran also show there is a significant association between disturbed sleep and GERD, which may be bidirectional.  

In light of the foregoing, the Board concludes that further medical opinions-based on full consideration of pertinent evidence, to include the articles submitted by the Veteran, and supported by complete, clearly-stated rationale-is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

Prior to arranging to obtain the medical opinions sought, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA treatment records, the evidentiary record contains records from the VA Medical Center (VAMC) in Durham, North Carolina, and community out-based clinic in Greensville, North Carolina, dated from 2004 to 2012.  As more recent records may exist, on remand, the AOJ should obtain all outstanding, pertinent records from that facility since May 2012.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted in the Introduction, the AOJ should consider all VA treatment records associated with the record, including any records obtained as a result of the development directed in this remand, in readjudication of the claim on appeal.  

The evidentiary record also reflects that the Veteran been awarded disability benefits from the Social Security Administration (SSA). See October 2011 Decision.  While the Veteran was awarded SSA benefits on the basis of his bilateral knee, lumbar spine, PTSD, and depression disabilities, because the Veteran is asserting that his OSA is secondary to his service-connected bilateral knee, lumbar spine, and depression disabilities, the Board finds that the SSA records may contain information or evidence relevant to the claim on appeal.  VA has not attempted to obtain these records.  Therefore, the Board finds that these records should be obtained for consideration in this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2014). 

Further, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

As a final matter, the Board notes that in an October 2014 rating decision, the AOJ denied the Veteran's claim for SMC based on the regular need for aid and attendance or housebound status.  In November 2014, the Veteran filed an NOD with respect to this issue.  The AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the claim for special monthly compensation based on the regular need for the aid and attendance of another person or housebound status, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim referenced above, within 60 days or the remainder of the one-year period following notification of the October 2014 rating action, whichever is later.  

2.  Obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran from the Durham VAMC,  and the Greensville clinic, dated since May 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request that SSA furnish copies of all medical records underlying the favorable October 2011 decision awarding disability benefits.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for sleep apnea.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After obtaining all outstanding records/responses from each contacted entity, arrange to obtain an addendum opinion from the March 2012 VA examiner  

If the March 2012 VA examiner is unavailable, document that fact in the record, and arrange to obtain medical opinions from another, appropriate physician (based on review of the claims file).  If another examination of the Veteran is deemed medically necessary to provide the requested opinion, such examination should be scheduled.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive sleep apnea (a) was caused., OR (b) is aggravated (worsened beyond natural progression) by his service- connected right and left knee osteoarthritis, major depressive disorder, and/or GERD disability(ies), to include any medications taken for one or more of those disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In addressing the above, the examiner must consider and discuss all pertinent evidence of record, to include the articles submitted by the Veteran that show an association between obesity and depression, as well as a significant association between disturbed sleep and GERD, which may be bidirectional.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for obstructive sleep apnea in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.  

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

10.  Do not return the appeal to the Board until the Veteran perfects an appeal of the issue addressed in paragraph 1, above, or the time period for doing so expires, whatever occurs first.  

 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




